Citation Nr: 1028435	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected intervertebral disc syndrome of the lumbar spine with 
degenerative changes, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected chondromalacia patella of the right knee, with medial 
plica syndrome and degenerative changes, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected chondromalacia patella of the left knee, with medial 
plica syndrome and degenerative changes, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the RO.  

The Board previously remanded this case in June 2007 and October 
2008 for additional development of the record.


FINDINGS OF FACT

1.  Prior to January 3, 2008, the service-connected lumbosacral 
spine disability is shown to have productive of moderate 
symptoms, including muscle spasm and tenderness.

2.  As of January 3, 2008, the service-connected lumbosacral 
spine disability picture is shown to more nearly approximate that 
of severe intervertebral disc syndrome with considerable effects 
on many activities.

3.  For the period of the appeal, there has been evidence of mild 
radiculopathy of the each lower extremity due to the service-
connected low back disability.

4.  The service-connected chondromalacia patella of the right 
knee, with medial plica syndrome and degenerative changes, is not 
shown to have been productive of more than minimal limitation of 
motion, even taking into account pain-related symptoms; however, 
there is evidence of slight recurrent subluxation.

5.  The service-connected chondromalacia patella of the left 
knee, with medial plica syndrome and degenerative changes, is not 
shown to have been productive of more than minimal limitation of 
motion, even taking into account pain-related symptoms; however, 
there is evidence of slight recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent evaluation 
for the service-connected intervertebral disc syndrome of the 
lumbar spine with degenerative changes have been met for the 
period of the appeal prior to January 3, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5235-5243 (2009); 38 C.F.R. §§ 4.7, 4.71 including Diagnostic 
Codes 5292, 5295 (2002).

2.  The criteria for the assignment of a 40 percent evaluation 
for the service-connected intervertebral disc syndrome of the 
lumbar spine with degenerative changes have been met beginning on 
January 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2009); 38 C.F.R. 
§§ 4.7, 4.71 including Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected low back disability on the 
basis of right lower extremity radiculopathy have been met as of 
the date of claim on September 18, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a including Diagnostic Code 8520 (2009).

4.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected low back disability on the 
basis of left lower extremity radiculopathy  have been met as of 
the date of claim on September 18, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a including Diagnostic Code 8520 (2009).

5.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected chondromalacia patella of 
the right knee, with medial plica syndrome and degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 
and 5261 (2009).

6.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected chondromalacia patella of 
the left knee, with medial plica syndrome and degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 
and 5261 (2009).

7.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected right knee disability on the 
basis of recurrent subluxation have been met as of January 3, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including Diagnostic 
Code 5257 (2009); VAOPGCPREC 23-97 (July 1, 1997).

8.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected left knee disability on the 
basis of recurrent subluxation have been met as of January 3, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including Diagnostic 
Code 5257 (2009); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.


II.  Lumbar spine

During the pendency of this appeal, the criteria for evaluating 
spine disorders have been substantially revised.  The revisions 
to these criteria took place in two phases, with the first phase 
(intervertebral disc syndrome) effectuated in 2002 and the second 
phase (the remaining spine diagnostic criteria) effectuated soon 
after the receipt of the Veteran's claim on September 18, 2003.

For the entire pendency of this appeal, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, a 10 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months.  A 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration of 
at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  

The remaining diagnostic criteria for evaluating spine disorders 
were revised at a later date, effective from September 26, 2003.  
This further revision incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002), a 10 percent evaluation was assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation was warranted for moderate limitation of motion, while 
a 40 percent evaluation contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

The Board has reviewed the all of the pertinent evidence of 
record, notably VA examination reports from October 2003, 
February 2005 and January 2008 and initially finds that the 
evidence more closely resembles the criteria for a 20 percent 
rating under both Diagnostic Code 5295 and the current rating 
formula for the entire period of the appeal.  

Notably, the October 2003 VA examination revealed that muscle 
spasm of the thoracolumbar spine was present.  The examination 
also revealed tenderness and positive straight leg raising at 85 
degrees.  Spasm was not present on the February 2005 VA 
examination, but the Veteran did have pain associated with 
forward flexion beyond 60 degrees and tenderness.  The January 
2008 VA examination report indicates severe flare-ups, and the 
examiner again noted spasm.  

The question thus becomes whether there exists a basis for an 
evaluation in excess of 20 percent.  In this regard, the Board 
notes that the Veteran has had no evidence of thoracolumbar 
ankylosis and has consistently had forward flexion to at least 60 
degrees.  

The most significant range of motion finding was from the January 
2008 VA examination.  While the Veteran had forward flexion to 65 
degrees, he also had pain from 20 to 65 degrees on active range 
of motion.  Pain was also present with extension from 0 to 10 
degrees and with bilateral lateral flexion from 0 to 15 degrees.  

At the same time, the examiner found no evidence of additional 
loss of motion on repetitive use of the joint.  In view of this, 
the Board finds that the Veteran's limitation of motion of the 
thoracolumbar spine is not more than moderate in degree and is 
not commensurate to limitation of flexion to only 30 degrees.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Rather, these findings are consistent with the 
assigned 20 percent evaluation on the basis of limitation of 
motion.  

As to Diagnostic Code 5243, the only evidence of bed rest due to 
the lumbosacral spine disorder is from the January 2008 VA 
examination.  The examiner noted two to three times in the past 
year when the Veteran had an episode requiring "full days of bed 
rest to alleviate strain and spasm."  This falls well short of 
the necessary total duration of incapacitating episodes of at 
least four weeks but less than six weeks during the past twelve 
months that is required for a 40 percent evaluation.

The Board does find, however, that the January 3, 2008 VA 
examination revealed severe lumbar degenerative disease L1 
through S1 with stenosis, with additional intervertebral disc 
disease at L4-L5 and L5-S1 that was severe.  

The examiner noted significant occupational effects, with the 
disability found to prevent exercise, sports, and recreation; to 
cause severe impairment with chores, shopping, traveling, 
bathing, and dressing; to cause moderate impairment with 
toileting and grooming; and to result in mild impairment with 
feeding.  

Given that impairment more closely resembles the next higher 
level, the Board finds that a 40 percent evaluation is warranted 
as of January 3, 2008, in view of the now-deleted criteria of 
Diagnostic Code 5295 (i.e., severe lumbosacral strain) and 
38 C.F.R. §§ 4.40 and 4.45.  See 38 C.F.R. § 4.3.

Moreover, there is evidence of associated objective neurological 
abnormalities.  The October 2003 VA examination revealed L5-S1 
and sciatic nerve involvement, with findings of neuralgia, 
sensory dysfunction and decreased sensation in the lower 
extremities.  No radiculopathy symptoms were noted upon VA 
examination in February 2005; however, the Veteran reported 
radiating pain to the legs and feet during the January 2008 VA 
examination, and a neurological evaluation confirmed impaired 
vibration in both lower extremities.  

This appears to be commensurate with mild incomplete paralysis of 
the sciatic nerve, and, accordingly, separate 10 percent 
evaluations are warranted for right and left lower extremity 
radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board also notes that the October 2003 VA examination 
revealed erectile dysfunction as secondary to intervertebral disc 
syndrome, with the Veteran intermittently able to achieve and 
maintain an erection.  However, he denied a history of erectile 
dysfunction during his January 2008 VA examination, and, absent a 
finding of penile deformity, there is no basis for a separate 
compensable evaluation for erectile dysfunction.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

Overall, the evidence supports a 20 percent evaluation for the 
service-connected intervertebral disc syndrome of the lumbar 
spine with degenerative changes for the period prior to January 
3, 2008; and a 40 percent evaluation as of that date.  

The Board also finds that the evidence warrants separate 10 
percent evaluations for right and left radiculopathy, as 
associated with the service-connected intervertebral disc 
syndrome, as of the date of claim in September 18, 2003.  To this 
extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


III.  Knees

The RO has evaluated the Veteran's knee disabilities separately 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under this section, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under that section, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-ray 
evidence of involvement of two or more major joins or two or more 
minor joint groups, a 10 percent evaluation is warranted.  With 
x-ray evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  

The Board has also considered the applicability of other 
diagnostic codes concerning the knees.  Under Diagnostic Code 
5257, slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  A 30 percent evaluation is in order in cases 
of severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5259, a 10 percent evaluation is assigned 
in cases of symptomatic removal of semilunar cartilage.  Under 
Diagnostic Code 5258, a 20 percent evaluation is in order for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.

Diagnostic Code 5260 concerns limitation of flexion of the leg.  
A noncompensable (zero percent evaluation) is assigned for 
flexion limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion limited to 
30 degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of extension of 
the leg, a noncompensable evaluation is assigned for extension 
limited to 5 degrees.  A 10 percent evaluation is warranted for 
extension limited to 10 degrees.  A 20 percent evaluation is in 
order for extension limited to 15 degrees.  Extension limited to 
20 degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is assigned for extension limited to 30 degrees, 
whereas extension limited to 45 degrees warrants a 50 percent 
evaluation.

Additionally, several VA General Counsel precedent opinions 
provide bases for the assignment of separate knee evaluations 
when specific symptoms are shown.  This includes the assignment 
of separate evaluations for instability and arthritis.   See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 
14, 1998).  Separate evaluations may also be assigned in cases of 
limitation of both sufficient limitation of flexion (60 degrees) 
for a zero percent evaluation under Diagnostic Code 5260 and 
sufficient limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

In this case, a review of recent medical evidence in the claims 
file, including VA examination reports from October 2003, 
February 2005, and January 2008, shows that the Veteran has 
degenerative arthritis of both knees but has had no objective 
evidence of findings involving semilunar cartilage.  He has 
consistently had full extension of both knees and flexion to at 
least 90 degrees.  

There is evidence of painful motion of the knees, with the 
January 2008 VA examination showing that this pain began at 60 
degrees on the right with flexion and at 90 degrees with 
extension; and at 60 degrees on the left with flexion and at 50 
degrees with extension.  

However, the Board does not find that the combination of the 
range of motion findings and of pain beginning at the noted 
degree levels constitutes a disability of either knee warranting 
more than 10 percent, particularly in view of the substantial 
limitation of flexion (45 degrees) needed for a 10 percent 
evaluation under Diagnostic Code 5260.  See DeLuca v. Brown, 
supra.  

The Board also notes that, in view of the full extension, there 
is no basis for separate compensable evaluations for extension 
and flexion under VAOPGCPREC 9-2004.  In summary, there is no 
basis for evaluations in excess of 10 percent for the Veteran's 
underlying knee disabilities.

As to Diagnostic Code 5257, the Board is cognizant that the 
October 2003 and February 2005 VA examination reports indicate no 
objective evidence of recurrent subluxation or lateral 
instability.  

The Veteran did report a "feeling of instability" during his 
January 3, 2008 VA examination, and the examination itself 
revealed "Dislocation/Subluxation (Mild)."  In the diagnosis 
section of the report, the examiner noted bilateral 
chondromalacia, with poor patellar tracking, causing subluxation 
and "locking" episodes, right greater than left, with a 
moderate "squinting patella" defect.

Given that the evidence of record now includes evidence 
suggestive of mild subluxation, the Board is satisfied that the 
criteria for a 10 percent evaluation, but not more, under 
Diagnostic Code 5257 (i.e., slight recurrent subluxation) have 
been met for both knees as of January 3, 2008.  

In light of VAOPGCPREC 23-97, the Board therefore finds that 
separate evaluations for arthritis and instability are warranted 
in this case.

In summary, the evidence does not support evaluations in excess 
of 10 percent for chondromalacia patella of the right and left 
knees, with medial plica syndrome and degenerative changes, and 
the claims for those benefits must be denied.  

The Board further finds no basis for a "staged" rating under 
Hart, as the underlying knee disabilities have not been shown to 
warrant more than 10 percent at any time during the pendency of 
this appeal.  

The evidence does, however, support the assignment of separate 10 
percent evaluations for slight recurrent subluxation of the right 
and left knees as of January 3, 2008.  To that extent only, the 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


IV.  Further rating considerations

The Board has considered whether this case raises a claim for a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  

When entitlement to a TDIU rating is raised during the appeal of 
a rating for a disability, it is part of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 
447, 454 (2009).  In this case, however, a claim for TDIU has not 
been raised by the Veteran or by the record.  

Indeed, during his January 2008 VA spine examination, the Veteran 
confirmed that he was currently working and had not provided no 
updated information since then to suggest otherwise.

Finally, the Veteran has submitted no evidence showing that the 
disabilities addressed in this decision have markedly interfered 
with his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication that 
these disorders have necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  


V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a series of letters 
beginning in June 2007.  In these letters, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

While these letters were furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated in Supplemental Statements of the Case issued in 
May 2008 and March 2010.  

This course of corrective action fully ensures that any initial 
errors of the timing of notification will not prejudice the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  

Additionally, the Veteran was afforded multiple VA examinations 
that were fully adequate for the purposes of ascertaining the 
severity of his service-connected disabilities.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Finally, this case was remanded in June 2007 for additional 
development, including obtaining VA treatment records and 
scheduling the Veteran for a VA examination.  This development 
was fully accomplished.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  In October 2008, the appeal was again remanded, 
this time for efforts to obtain treatment records from a private 
doctor.  

The Veteran was informed of the need to provide a signed release 
form in October 2009, but he did not respond to this request.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, in light of the Veteran's lack of a response to VA's 
efforts to assist him with the factual development of his claims, 
no further effort will be expended to assist him in this regard.  
Rather, the claims must be evaluated solely on the evidence 
currently of record.  

Overall, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

An increased rating of  20 percent, but no more for the service-
connected intervertebral disc syndrome of the lumbar spine with 
degenerative changes is granted prior to January 3, 2008.  

An increased rating of 40 percent evaluation, but no more for the 
service-connected intervertebral disc syndrome of the lumbar 
spine with degenerative changes is granted beginning on January 
3, 2008.  

A separate 10 percent evaluation, but no more for the service-
connected intervertebral disc syndrome of the lumbar spine on the 
basis of right leg radiculopathy, is granted beginning on 
September 18, 2003.

A separate 10 percent evaluation, but not more for left lower 
extremity radiculopathy, associated with intervertebral disc 
syndrome of the lumbar spine on the basis of left leg 
radiculopathy, is granted beginning on September 18, 2003.

An increased rating in excess of 10 percent for the service-
connected chondromalacia patella of the right knee, with medial 
plica syndrome and degenerative changes and  for the service-
connected chondromalacia patella of the left knee, with medial 
plica syndrome and degenerative changes, is denied.

A separate 10 percent evaluation, but no more for the service-
connected right knee disability on the basis of recurrent 
subluxation is granted as of January 3, 2008.

A separate 10 percent evaluation, but no more for the service-
connected left knee disability on the basis of recurrent 
subluxation is granted as of January 3, 2008.  
(Each grant is subject to the regulations controlling payment of 
monetary benefits)


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


